DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on January 26, 2021.  Claim(s) 1-24 is/are currently pending in the instant application.  The application claims benefit to provisional application 62/513,547 and filing date June 1, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the applicants amendments to claims 1 and 13 in the response filed on 01/26/2021.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-24 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 13 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 13 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
Providing at least one parallel processor;
receiving data defining a boundary of the geographic area subdividing the geographic area into the plurality of cells to generate a target cellular data structure;
 linking at least one location attribute to each cell in the target cellular data structure, storing the target cellular data structure and the linked at least one location attribute in the memory, 
determining, cell-by-cell for the target cellular data structure using the at least one parallel processor such that at least two cells in the target cellular data structure are operated on concurrently, a set of feasible cells based on the at least one location attribute and one or more feasibility criteria as a feasible cellular data structure;
providing a consumer population attribute, an existing store attribute and a competitor information attribute for each feasible cell; 
determining cell-by-cell for the feasible cellular data structure using the at least one parallel processor such that at least two cells in the feasible cellular data structure are operated on concurrently, at least one possible market combination for each feasible cell of the set of feasible cells based on at least one of: the at least one location attribute, the consumer population attribute, the existing store attribute, and the competitor information attribute of the feasible cell, or at least one constraint of each format; 
determining cell-by-cell for the feasible cellular data structure using the at least one parallel processor such that at least two cells in the feasible cellular data structure are operated on concurrently, a set of viable market combinations of each feasible cell in the feasible cellular data structure by: predicting a first objective value for each of the at least one possible market combinations of the feasible cell, and adding each of the at least one possible market combinations of each feasible cell to the set of viable market combinations if the first objective value of the possible market combination meets a first objective threshold; 
determining an impact value for each pair of market combinations having a first market combination selected from the set of viable market combinations of a first cell and a second market combination selected from the set of viable market combinations of a second cell, and storing each impact value in a pairwise data structure; and 
generating an output data structure including one or more legal market solutions ranked by a fitness value, 
each legal market solution having a market combination assigned to each cell of target cellular data structure, whereby - each cell that is not in the feasible cellular data structure is assigned a market combination including no stores and each cell that is in the feasible cellular data structure is assigned a market combination that is in the set of viable market combinations for the cell, and 
the fitness value being based on the sum of the first objective value of each market combination in the market solution or a second objective value of each market combination, and the impact values for each pair of market combinations in the solution.
	
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving data of a geographic area, subdividing the area into cells, determining feasibility of each cell, providing customer population and competitor data, determining at least one market combination, determining a set of viable market combinations, determining an impact value, and generating an output solution recites concepts performed in the human mind.  But for the “parallel processor” and “data structure” language, the claim encompasses a user collecting, observing and evaluating data for market optimization which can be performed in the human mind.  The mere nominal recitation of a generic processor and data structure does not take the claim limitation out of the mental processes grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The method for determining one or more optimal market solutions does not includes any computer components.  The memory of the market optimization system in Claim 1 appears to be just storing software.  Claims 1 and 13 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite an optimization system with memory, a parallel processor, and a data structure (Claim 1) and/or a method for determining optimal market solutions using a parallel processor with a data structure (claim i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification pages [32-33 lines 18-5 and page 30, lines 19-20] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-3, 5-12 and 14-15, 17-24 further define the abstract idea that is present in their respective independent claims 1 and 13 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more 

Furthermore, claims 1 and 13, under their broadest reasonable interpretation, cover performance of the limitation as Mathematical Concepts.  Receiving data of a geographic area and providing customer population and competitor data are data collection and analysis which are considered to be insignificant extra solution activity.  The steps of subdividing the area into cells, determining feasibility of each cell, , determining at least one market combination, determining a set of viable market combinations, determining an impact value, and generating an output solution recites mathematical formulas of equations and mathematical concepts which are included as abstract ideas under the Mathematical concepts grouping.  
The analysis of geographic area, population, market conditions, impact, and optimization to obtain a fitness value are all based on algorithms which are rooted in mathematics.  Further the idea of optimizing is based on linear programming and the concept of optimization has been found by the courts to be insignificant extra solution activity.  Additionally the idea of multi variable optimization similar to what the claims and disclosure are seeking to do is Pareto optimization (also known as Pareto frontier or Pareto efficiency) is used to find all of the optimal solution to a multi variable problem within its constrained set of parameters.  Therefore the abstract idea is not integrated into a practical application because the mere instruction to implement the abstract idea on a computer is not sufficient.  Therefore the claims are ineligible.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.  The arguments begin (remarks pages 14-16) with the position that the claims as amended clarify the market generator using data structures.  The arguments note Research Corp. Techs. case which was a method for rendering a halftone image of a digital image by comparing pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer a data structures.  The Applicant uses this to argue that it does not recite a mental process because it cannot practically be .
The Examiner does not agree with the applicants arguments.  First, the Examiner does not agree that the case of Research Corp. Techs. is analogous to the instant claims.  The instant application is much different from that which is covered in Research Corps. Techs. and the instant claims only share a few elements but are vastly different overall.  Second, the similarities include that the two both deal with data structures as part of a computer.  The difference is that Research Corp. involves digital image which cannot be created in the human mind and further the pixel by pixel manipulation of the image cannot be performed in the mind.  This is a function which is strictly linked to a computer or processor.  There is no way for the human mind to produce a digital image by itself and then perform a specific manipulation of that image in a data structure. By comparison selecting a geographic area and storing at least one attribute of the area in a data structure is something which can be performed in the mind but for storing the information in a data structure.  Storing the data and attributes in a data structure is not more than using a computer as a tool to perform the abstract idea.  In this case targeting geographic area and storing data relating to the area in a file or cabinet is a function which can be done of the human mind.  The application of a computer or processor and data structure is merely applying a computer.  

The Applicant also argues (remarks page 17) that the claims do not recite mathematical concepts but instead limitations are based on mathematical concepts.  Therefore the Applicant believes the claims are not directed to mathematical concepts. 
The Examiner does not agree because optimization, whichever way it is performed, is a mathematical concept and is completely reliant on mathematical equations or functions which are solved to produce the solution.  The use of parallel processing and data structures is merely applying a computer as a tool to solve the optimization function for one or more market solutions. 


The Examiner disagrees since there is no improvement to the computer, processor or data structures.  None of the elements are performing more than their basic intended operations.  There is no improvement in the function of the data structure beyond what it could already do.  The idea of improved optimization is based on merely using a computer as a tool to perform the abstract idea which is considered insufficient to integrate the abstract idea into a practical application (see MEPE 2106.05(f))

Regarding the rejection under 35 U.S.C. § 112 (remarks page 18) the applicant states that the amendments to claims 1 and 13 have overcome the rejection by removing the language at issue.  The Examiner agrees with the applicant that the amendments have resolved the issue.  The rejection under 35 U.S.C. § 112 has been withdrawn at this time.  

In summary, the rejection under 35 U.S.C. § 101 has not been overcome and the Examiner does not agree with the applicants arguments.  The rejection under 35 U.S.C. § 112 has been overcome based on the amendments to at least claims 1 and 13.  The claims are not in condition for allowance at this time. 


claims do not include limitations which can be performed in the human mind.  Specifically (remarks page 13) argue that the addition of a parallel processing core where two aspects of the method are executed concurrently using the processing core is a limitation which cannot be practically performed in the mind. 
The Examiner does not agree with the arguments.  Specifically, the concept of parallel processing the execute multiple commands or instructions simultaneously or concurrently is akin to a team of persons where each person is assigned one element of a project and each person within the team working one element will produce a result faster and concurrently compared to one person doing the work on each element in a series fashion.  Further, the specification while disclosing parallel processing (Fig. 

The Applicants arguments further include (remarks pages 14-15) the position related to grouping of claims within the mathematical concepts grouping of abstract ideas.  This particular argument was made and answered previously in the response after Non-Final Rejection (04/08/2020) and in the Final Rejection (07/08/2020).  The applicant states that, based on the October 2019 update, that the claims shall not be grouped into mathematical concepts if the concept or equation is not recited in the claims.  This limiting the idea of a mathematical concept only to the claims was deemed to be overly narrow consideration.  This narrow interpretation would theoretically allow well known mathematical equations and concepts to be claims as long as the subsequent equations or analysis was in the specification and not in the claim themselves.  Based on the fact that the specification includes several mathematical equations related to calculating the impact values, it is considered based on the full disclosure to also include mathematical concepts.  This does not say that the rejection under 101 cannot be overcome, it relates to the fact that currently the claims are abstract for merely using a computer as a tool to perform the abstract idea.

The Examiner acknowledges the Applicants amendments to overcome the previously cited rejection under 35 U.S.C. 112(a).  It is noted however that the current amendments filed in the response on 10/06/2020 also now have a current 112(a) rejection for written description.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        April 13, 2021